HILL, Justice,
specially concurring.
[¶ 8] I file this special concurrence because I do not agree that this appeal should be dismissed. It is in some respects, perhaps, a dissent, but if adopted, it would lead the Court to a very similar result. It is my perception that the district court did have jurisdiction of Lee's motion, and we have jurisdiction of this appeal. I conclude that the district court properly denied Lee's "Motion for Clarification of Sentence," and that the district court's appealable order should be affirmed.
[¶ 9] W.R.Cr.P. 85 provides that a district court may correct an illegal sentence "at any time." W.R.Cr.P. 36 provides that "[ellerical mistakes in judgments, orders or other parts of the record and errors in the record arising from oversight or omission may be corrected by the court at any time and after such notice, if any, as the court orders." Lee's motion properly invoked the district court's jurisdiction under one or both of the above-cited rules, but it failed to state any ground which would entitle Lee to relief. Therefore, the district court's order should be affirmed.